Citation Nr: 1308067	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  07-38 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to total disability rating for compensation purposes due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to June 1965 and from March 1969 to March 1975.  He is the recipient of the Purple Heart and Bronze Star Medal. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in November 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The issue of entitlement to TDIU was addressed in a September 2010 remand on the basis that it was raised by the record as part of a claim for an increased evaluation for the Veteran's service-connected left knee disability.  The claim now returns to the Board for appellate review.

In February 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge, via videoconference.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  Service connection is in effect for left knee arthroplasty, evaluated as 60 percent disabling; right knee degenerative joint disease, evaluated as 20 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling; the Veteran's combined disability rating is 80 percent.  

2.  The Veteran is unable to obtain and maintain substantially gainful employment due solely to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant entitlement to TDIU is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) and the implementing regulations
.  
The Veteran contends that his service-connected disabilities, particularly his right and left knee disabilities, render him unemployable.  As such, he claims that he is entitled to a TDIU rating. 

A total disability evaluation may be assigned where the schedular evaluation is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2012).  For purposes of calculating the percentage requirements of one 60 percent disability, or one 40 percent disability, the following disabilities will be considered one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.

"Substantially gainful employment" is not currently defined in VA regulations.  For a veteran to prevail on a claim based on unemployability, the record must reflect some factor which takes the claimant's case outside the norm for such a veteran and not just that the Veteran is unemployed or has difficulty finding employment.  Marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 C.F.R. § 4.16(a), marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  However, consideration shall be given in all claims to the nature of the employment and the reasons for termination.  Id.

Service connection is in effect for left knee arthroplasty, evaluated as 60 percent disabling; right knee degenerative joint disease, evaluated as 20 percent disabling; bilateral hearing loss, evaluated as 10 percent disabling; and tinnitus, evaluated as 10 percent disabling.  The Veteran's combined disability rating is 80 percent.  Thus, the Veteran meets the threshold criteria for TDIU.

The Veteran indicated on his October 2010 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, that he had a high school education, but no further education beyond warehouseman training.  The record reflects that the Veteran stopped working in 2006, having been employed as a Material Handler/Warehouse Specialist from 1994 until December 2006, as stated by his former employer.  The employer indicated that the position involved physical activities including, but not limited to, lifting, kneeling, climbing, and manually loading/unloading freight cars.  The employer related that, while the Veteran was cleared to return to work after his left knee replacement in 2006, the restrictions on his activities could not be realistically accommodated, and he was laid off.  

The Veteran was afforded a VA examination in November 2010 to assess his ability to obtain and maintain substantially gainful employment.  At this examination, the Veteran reported that he had tried to participate in vocational rehabilitation, but was not eligible.  He also stated that he had tried to get jobs in maintenance, doing fender and body repair and driving a taxi, at Walmart, and a job that involved traveling.  However, he was not hired because he was not able to perform the lifting, standing, bending, or driving the positions required.  The Veteran reports being able to drive for 30 minutes at a time, getting out of the car and stretching in between times.  He endorsed falling due to his knees locking and buckling.  He indicated he needs assistance dressing due to his limitations bending over. 

The examiner performed a lengthy evaluation of all systems and disabilities, both service-connected and nonservice-connected.  The evaluation involved both taking of medical history and subjective complaints, as well as clinical evaluation.  With respect to their effect on the Veteran's usual occupation and daily activities, the examiner stated that the service-connected left and right knee disabilities would have severe effects.  She indicated that the service-connected hearing loss and tinnitus would have only some effect. 

With respect to nonservice-connected medical problems, the examiner stated that the Veteran's migraine headaches and left popliteal cyst would have little effect.  She found that the hyperlipidemia, gastroesophageal reflux disease, hypertension, rhabdomyolysis/myalgia/myositis, impaired fasting glucose, and allergic rhinitis would have no effect.  The examiner determined that the nonservice-connected lumbar spine disability and lumbosacral radiculopathy would have severe effects.

The examiner concluded that the Veteran is unable to have employment requiring him to sit, stand, or walk for more than 5 minutes or walk more than 100 feet.  She stated he also could not be employed in a job requiring bending, pushing, pulling, twisting, or squatting, or lifting over 25 pounds.  She stated that he must be permitted to use a cane or some other mobility device to walk, but that he also must be able to get up every five minutes to move around.  The examiner noted that the Veteran had worked in warehouses all his life and that he had no office or computer skills, requiring evaluation and training in that regard.  She posited that he may have trouble with such positions because of the hearing loss.  In conclusion, the examiner noted that the Veteran had tried to obtain employment at several establishments, but was not hired due to the above restrictions.  She then opined that, because of his service-connected disabilities, in combination, the Veteran is unable to obtain or maintain substantially gainful employment.

Nothing in the record controverts this opinion.  The clinical evaluation of the Veteran's service-connected knee disabilities at the November 2010 VA examination supports the degree of impairment cited by the examiner.  The Board notes that the examiner indicated that the Veteran's nonservice-connected back disability has a severe effect on his employability.  However, in her opinion, she clearly indicated that, notwithstanding the back disability, the Veteran was unemployable due to his service-connected disabilities.  The Veteran was employed for over a decade in warehousing, which was not sedentary employment.  He has not received training or education in any other field.  The Board observes that, while the Veteran may be able to do sedentary employment, he would require training to work in an office or with a computer, which the examiner expressed, could be limited by his service-connected hearing disabilities.  Moreover, any sedentary position would need to allow him to get up and move frequently.      
  
In light of the above, the Board determines that the competent evidence demonstrates that it is at least as likely as not that the Veteran is unemployable due solely to service-connected disabilities.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  Therefore, affording the benefit of the doubt to the Veteran, entitlement to a TDIU rating is granted. 


ORDER

Entitlement to TDIU is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


